Case 2:19-mc-00196 Document 1 Filed 09/27/19 Page 1 of 2 mt

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

 

CHARLESTON

IN THE MATTER OF MISC. NO. A 14-me- 0014¥
NEGAR M. KORDESTANI

STATEMENT OF ASSISTANT UNITED STATES ATTORNEY
PURSUANT TO LOCAL RULE OF CRIMINAL PROCEDURE 44.1(c)

Pursuant to Rule 44.1(c) of the Local Rules of Criminal Procedure, effective June
8, 2017, Assistant United States Attorney Negar M. Kordestani herewith files the following
information as an Assistant United States Attorney under the sponsorship of Michael B.
Stuart, United States Attorney for the Southern District of West Virginia, and a permanent

member of the Bar of this Court:

Appointment as Assistant United States Attorney. Negar M. Kordestani was
appointed as an Assistant United States Attorney in the Southern District of West Virginia
on or about September 15, 2019. She is currently assigned to the United States
Attorney's Office located at 300 Virginia Street, East, Room 4000, Charleston, West
Virginia.

Bar Information. Negar M. Kordestani is an active member in good standing of

the following state bars:

1. Pennsylvania State Bar, Bar No. 319553, having been admitted on October 29,
2014:
2. New Jersey State Bar, Bar No. 111742014, having been admitted on

November 20, 2014: and

 

 

 
 

Case 2:19-mc-00196 Document1 Filed 09/27/19 Page 2 of 2 PagelD #: 2

3. District of Columbia Bar, Bar No. 1028627, having been admitted on October

5, 2015.

  

_ Sponsoring, Attorney:

 

MICHAEL B.STUART
United States Attorney
300 Virginia Street, East, Suite 4000
Charleston, WV 25301

Sponsored Assistant U. S. Attorney:

Neyo Pybab ev

NEGA (MM. KORDESTANI

Assit t United States Attorney
300 Virginia Street, East, Suite 4000
Charleston, WV 25301

 

 
